  Case: 1:18-cv-07686 Document #: 921 Filed: 12/28/20 Page 1 of 3 PageID #:9077




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION




In re: Lion Air Flight JT 610 Crash              Consolidated Case:
                                                 1:18-cv-07686

                                                 Related to Cases:

                                                 1:19-cv-02774
                                                 Nurdin Semendawai Action
                                                 for deaths of Andri Wiranofa
                                                 and Niar Soegiyono

                                                 1:19-cv-03415
                                                 Rini Soegiyono action       for
                                                 death of Niar Soegiyono

                                                 1:19-cv-05311
                                                 Rini Soegiyono action       for
                                                 death of Andri Wiranofa

                                                 Honorable Thomas M. Durkin



   PLAINTIFF NURDIN SEMENDAWAI’S STATEMENT OF POSITION
     IN RESPONSE TO PLAINTIFF RINI SEOGIYONO’S REQUEST
                  FOR EMERGENCY HEARING

   COMES NOW Plaintiff Nurdin Rakhman Semendawai (“Nurdin”), through his
attorneys at Herrmann Law Group (“HLG”), to respond to counsel (“SNS” &
“ILG”) for Rini Soegiyono’s request for emergency hearing.
   1. All attorneys are ethically bound to not allow disputes over fees with
other counsel to needlessly delay distribution of net proceeds to their clients.


                                          1
   Case: 1:18-cv-07686 Document #: 921 Filed: 12/28/20 Page 2 of 3 PageID #:9078




   2. HLG has no interest and takes no position in the Filzaladi matter. We
have represented no party nor have we ever been associated with any of the
attorneys     involved     in   Filzaladi.   Our   interests    lie    solely   in   the
Wiranofa/Soegiyono cases.
   3. In the Wiranofa/Soegiyono matter, HLG, SNS, and ILG together with our
respective clients agreed on a “Side Agreement” over two months ago
whereby it was agreed to lay aside our dispute over attorney fees to expedite
transfer of undisputed net proceeds to our clients. We also agreed to use
Bartlett Chen LLC as trustee to receive the gross settlement from Boeing, to
distribute the undisputed net proceeds to the adult and minor parties as the
Court may direct, and to hold the disputed fees until either settled or resolved
judicially.
   4. HLG, SNS, and ILG and their respective clients have for months been
willing to execute full releases in favor of Boeing and to transfer net proceeds
to our respective clients.
   5. However, SNS & ILG still are embroiled in unresolved disputes with their
former co-counsel Kabateck LLP (“Kabateck”) and their local counsel Hart
Mclaughlin Eldridge (“HME”) over how to apportion whatever that attorney
group’s share of the fees in the Wiranofa/Soegiyono case is eventually agreed
upon    or    judicially   resolved.   Thus,   execution   of    the    settlement    in
Wiranofa/Soegiyono has been stymied.
   6. HLG claims no part of the attorney fees charged to the adult claimants
in the cases for the death of Niar Soegiyono. HLG understands SNS & ILG
make no claim for any part of the attorney fees charged to the adult claimants
in cases for the death of Andri Wiranofa.
   7. While there remains a dispute over attorney fees charged to the two
minors, HLG, SNS, ILG, and Kabateck have agreed upon a method to resolve
the issue.

                                               2
  Case: 1:18-cv-07686 Document #: 921 Filed: 12/28/20 Page 3 of 3 PageID #:9079




  8. Therefore, in the Wiranofa/Soegiyono cases, HLG requests the Court to
require:
     a. All parties and all attorneys execute and deliver full releases in
           Boeing’s favor;
     b. Once said releases are received, Boeing shall transfer the gross
           settlement proceeds to the Bartlett Chen LLC law firm be held
           in trust;
     c. By order of this Court on a subsequent motion for approval of
           the minors’ settlements in the Wiranofa/Soegiyono cases, the
           undisputed net proceeds shall be transferred to the parties as
           this Court directs; and,
     d. Bartlett Chen LLC shall eventually distribute the disputed fees
           according to a settlement agreement or a judicial order.
 Dated this 28th day of December 2020.
 HERRMANN LAW GROUP

 ____/S/ Charles Herrmann_______
 CHARLES HERRMANN (WA Bar #6173)
 Email: charles@hlg.lawyer
 MARK E. LINDQUIST (WA Bar #25076)
 Email: mark@hlg.lawyer
 505 5th Ave South, Ste. 330
 Seattle, WA 98104
 Voice: (206) 625-9104
 Fax: (206) 682-6710
 Attorneys for:
 Plaintiffs Nurdin R. Semendawai
 Dewi Afriza, individually and as
 Legal Guardians for two minors




                                          3
